[DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS
                         FOR THE ELEVENTH CIRCUIT
                          ________________________
                                                                  FILED
                                                         U.S. COURT OF APPEALS
                                    No. 04-13776           ELEVENTH CIRCUIT
                             ________________________          MAY 6, 2005
                                                            THOMAS K. KAHN
                      D. C. Docket No. 02-00336-CV-T-24-TGW      CLERK

DANIEL C. SYKES,
                                                           Plaintiff-Appellant,

versus

PINELLAS SUNCOAST TRANSIT AUTHORITY,

                                                           Defendant-Appellee.

                              ________________________

                     Appeal from the United States District Court
                          for the Middle District of Florida
                           _________________________

                                       (May 6, 2005)

Before ANDERSON, HULL and GIBSON*, Circuit Judges.

PER CURIAM:

       After oral argument and careful review, we cannot conclude that the

___________________

       * Honorable John R. Gibson, United States Circuit Judge for the Eighth Circuit, sitting by
designation.
district court erred in granting judgment as a matter of law on plaintiff’s FMLA

interference claim. In that regard, we cannot conclude that the district court

abused its discretion in declining to entertain plaintiff’s belated assertions of a

right to nominal damages or equitable relief; thus, there was no relief available to

plaintiff, and the district court did not err in granting judgment as a matter of law.

      With respect to plaintiff’s associational ADA claim based on an alleged

hostile work environment, we can assume arguendo that a hostile environment

could constitute an associational ADA claim, because in this case we conclude

that the district court did not err in determining that plaintiff failed to establish a

hostile work environment that was sufficiently severe or persuasive to alter the

terms and conditions of plaintiff’s employment.

      Other arguments asserted on appeal are rejected without need for further

discussion. Accordingly, the judgment of the district court is

      AFFIRMED.




                                            2